TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00361-CV




       In re Leon Paul Savoy; Texas Curb Cut, LP; and Texas Cutting & Coring, LP




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relators Leon Paul Savoy, Texas Curb Cut, LP, and Texas Cutting & Coring, LP

have filed a petition for writ of mandamus and an emergency motion to stay. See Tex. R. App.

P. 52.1, 52.10(a). We grant the motion and temporarily stay all proceedings and deadlines in the

trial court, including the trial set for June 3, 2019, pending further order of this Court. See id.

52.10(b). The Court orders the real party in interest to file a response to the petition for writ of

mandamus on or before June 10, 2019.

               It is ordered on May 31, 2019.



Before Chief Justice Rose, Justices Kelly and Smith